Pee Ctjeiam,
The opinion of the. learned court below contains an exhaustive review of the testimony in this case, and also an accurate and convincing presentation of the reasons which induced the court to refuse the issue applied for. After a careful examination of the opinion and a due consideration of the assignments of error and the arguments of the learned counsel for the appellaait, we are not persuaded that there was any error in the conclusion reached. We feel constrained therefore to affirm the decree upon the opinion of the court below.
Decree affirmed and appeal dismissed at the cost of the appellant.